Case 3:20-cv-O00060-PLD Document 31 Filed 07/01/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALVIN M. HAILEY,
i. )
Plaintiff, )
) 3:20-cv-00060
vs, )
)
JOHN WETZEL, Secretary of DOC, et al, )
Defendants. )
MEMORANDUM ORDER

 

Plaintiff Alvin M. Hailey, an inmate currently incarcerated at SCI Somerset, has
commenced this action in which he alleges that his constitutional rights were violated by
Defendants by various actions, including misplacing or losing his personal property and legal
documents. According to Plaintiff, this includes evidence regarding a separate lawsuit that he filed
in the Eastern District of Pennsylvania. He also claims that Defendants engaged in retaliatory and

intimidating conduct.

Presently pending before the Court is Plaintiff's Renewed Request for Leave to Conduct
Pretrial Discovery. For the following reasons, Plaintiff's Request is granted in part and denied in

part.

With respect to the Plaintiffs Interrogatories and Request for Production of Documents
(ECF No. 27), Defendants will not be required to respond to Interrogatory Nos. 13 through 19 and
22. Plaintiff has already identified the individuals whom he alleges engaged in wrongful conduct.

Therefore, obtaining the names of all personnel who engage in these duties, particularly without a
Case 3:20-cv-O00060-PLD Document 31 Filed 07/01/20 Page 2 of 3

time frame that relates to this action, is not only overly broad, but has no relevance to the issues in

dispute.

Regarding Plaintiff's First Request for Production of Documents (ECF No. 29),
Defendants will not be required to respond to Request Nos. 1, 3, 4, 8 through 14, 20 or 22.
Regarding Request Nos. 4 and 9 thorough 13, all current DOC policies are available for review on
its website, which should be accessible to Plaintiff on the law library computer. If they are not
available or Plaintiff is unable to review them, then he should advise the Court. At that point, his
requests will need to be narrowed so that they address the needs of this case. As stated, these
requests, which seek all rules, regulations and policies of the DOC and SCI Somerset, as well as
“all policies, directives or instructions” on five separate topics, are not limited in time, over broad
and not sufficientlydirected to the specific issues in this case. Similarly, Request No. 1, which
seeks Plaintiff’s entire prison record, and Request No. 3, which asks for all of his medical records,
are overly broad and not calculated to solicit information that could be even arguably relevant to

Plaintiff's claims.

Request No. 8 seeks all disciplinary reports, grievances and misconduct reports filed
against all twelve defendants on a number of topics, as well as all documents created in response
to any such reports, since December 5, 2018. This request is overly broad and unduly burdensome
and the burden it would impose outweighs any potential benefit. Discovery of the circumstances
of other grievances or disciplinary reports regarding the broad issues defined by Plaintiff, including
the “mistreatment of inmates, their property, legal mail or any law library related grievances,” is
not proportional to the needs of this case. Plaintiff has requested and will be able to obtain
documents related to his specific claims and the grievances which he filed, which should be

sufficient to fully explore his claims. Likewise, Request Nos. 20 and 22, which seek, respectively,
Case 3:20-cv-O00060-PLD Document 31 Filed 07/01/20 Page 3 of 3

all “administrative reports” regarding the DOC Defendants since their date of hire and “all
documents and reports” regarding all defendants, are not tailored to the issues or needs of this case.
Request No. 14, which requests all grievances filed by any inmate at SCI Somerset since December

5, 2018, is even more broad and is not proportional to the needs of this action.

Therefore, Defendants will not be required to respond to Request Nos. 1, 3, 4, 8 through

14, 20 and 22.

Finally, Defendants shall respond to Plaintiff’'s Request for Admissions (ECF No. 28) in

their entirety.

Therefore, other than as limited herein, Defendants shall respond to Plaintiff's discovery
within thirty (30) days of the date of this Order. This Order is issued without prejudice to
Defendants’ right to interpose objections to the discovery sought by Plaintiff that has been

approved by the Court.
SO ORDERED this Ist day of July, 2020.

Stk DO

PATRICIA L. DODGE
United States Magistrate fudge
